Citation Nr: 1015651	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant enlisted in the Alabama National Guard in July 
1983 and was a member until July 1989; he rejoined in April 
1990 and was a member until April 1992.  While a member of 
the National Guard, the appellant had various periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA), including an initial period of active duty 
training in the Army from September 1983 to March 1984.  He 
also was called to active duty from November 1990 until June 
1991, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision that, in 
pertinent part, denied the Veteran's claims.  The Veteran 
filed a notice of disagreement dated in September 2005, and 
the RO issued a statement of the case dated in February 2007.  
The Veteran file a substantive appeal the same month.  

In February 2007, in the Veteran's substantive appeal, the 
Veteran requested the opportunity to testify before the Board 
at the local regional office.  In August 2009, the Veteran 
with drew this request and, since that time, has not 
requested to testify at another hearing.  38 C.F.R. § 20.704.

The Board notes that, with respect to the Veteran's claims, 
before reaching the merits of the Veteran's claims, the Board 
must first rule on the matter of reopening of the claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether it is proper for the claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issues have therefore been styled as set forth 
above.  

The reopened claims of entitlement to service connection for 
diabetes mellitus and left knee arthritis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an October 1993 rating decision, the RO denied 
entitlement to service connection for residuals of a left 
knee injury. The Veteran did not file a timely notice of 
disagreement with respect to this decision and it became 
final.

3.  In a June 2001 rating decision, the RO denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for residuals of a left knee injury. The 
Veteran did not file a timely notice of disagreement with 
respect to this decision and it became final.

4.  Evidence received since the June 2001 rating decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for arthritis of 
the left knee.  

5.  In an August 2002 decision, the Board denied service 
connection for diabetes mellitus.  The Veteran filed a motion 
to reconsider this decision in October 2002 that was denied 
the same month.  The Veteran did not file a timely appeal 
with respect to this decision and it became final.

6.  Evidence received since the August 2002 Board decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for diabetes 
mellitus. 


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the June 2001 rating 
decision, which denied the Veteran's application to reopen a 
claim of entitlement to service connection for residuals of a 
left knee injury, is new and material; the claim for service 
connection is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.303, 
3.307, 3.309, 3.317, 20.1105 (2009).

2.  The evidence received subsequent to the August 2002 Board 
decision, which denied service connection for diabetes 
mellitus, is new and material; the claim for service 
connection is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.303, 
3.307, 3.309, 3.317, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000. The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

However, in light of the favorable action taken by the Board 
below in reopening the Veteran's claims, the Board finds that 
further discussion of the VCAA is not necessary at this time.

II. New and Material Evidence

In an October 1993 rating decision, the RO denied entitlement 
to service connection for residuals of a left knee injury. In 
this decision, the RO found that service connection was not 
warranted in that the Veteran had been assessed with normal 
left knee.  The Veteran did not file a timely notice of 
disagreement with respect to this decision and it became 
final.  

In a June 2001 rating decision, the RO denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for residuals of a left knee injury.  In this 
decision, the RO found that October 1993 and October 1998 VA 
examinations did not diagnose a current left knee disability.  
The RO noted that x-rays of the knee showed some early 
degenerative changes in the lateral compartment.  The Veteran 
did not file a timely notice of disagreement with respect to 
this decision and it became final.

In August 2002, the Board denied entitlement to service 
connection for diabetes mellitus.  In this decision, the 
Board found that this condition was not related to the 
Veteran's active military service.

With respect to the left knee claim, the evidence contained 
in the Veteran's claims file since June 2001 consists of 
private and VA treatment records, as well a lay statement of 
a fellow serviceman dated in October 2005.  These records 
indicate that the Veteran has been diagnosed with 
degenerative arthritis of the left knee and significant loss 
of lateral meniscus.  An August 2001 report of the Veteran's 
private physician also reported that the Veteran injured his 
knee on active duty in Saudi Arabia and that he currently 
takes non-steroidal anti-inflammatory agents for arthritis 
pain.  An October 2005 buddy statement of a fellow serviceman 
states that the Veteran's left knee was swollen in service 
and that that the Veteran had sprained the knee in a fall.  
This serviceman stated that he took the Veteran and another 
soldier to a military medical unit in Saudi Arabia in 1991 
while on active duty.  

With respect to the Veteran's diabetes mellitus, the Veteran 
was afforded a VA examination dated in March 2005.  In this 
report, the Veteran stated that he was diagnosed with 
diabetes mellitus in 1993 and was told that he was borderline 
diabetic when he went in for a job.  The Veteran was 
diagnosed with diabetes mellitus, but no nexus opinion was 
offered.  The examiner also indicated that the Veteran's 
claims file was not  available for review.  In addition, a 
May 2006 report of the Veteran's private physician stated 
that the Veteran's diabetes mellitus appears to be military 
service related.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claims to reopen after this date, the new 
version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

Based on the foregoing, the Board finds that this evidence is 
new evidence of record and addresses elements of the 
Veteran's claims that were not present in June 2001 and 
August 2002, respectively.  This new evidence, when 
considered by itself or in conjunction with the evidence 
previously of record, relates to unestablished facts 
necessary to substantiate the Veteran's claims and is not 
cumulative or redundant in nature.  The Board finds that the 
evidence is new and material and the claims are therefore 
reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for arthritis 
of the left knee is reopened, and to this extent only, the 
appeal is granted.

The claim of entitlement to service connection for diabetes 
mellitus is reopened, and to this extent only, the appeal is 
granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's reopened claims of entitlement to service 
connection for arthritis of the left knee and diabetes 
mellitus must be remanded for further action.

In this case, the Veteran's active service records indicate 
that the Veteran injured his left knee in service.  After 
service, records in the Veteran's claims files indicate that 
the Veteran has been diagnosed with degenerative arthritis of 
the left knee and significant loss of lateral meniscus.  An 
August 2001 report of the Veteran's private physician also 
reported that the Veteran had injured his knee on active duty 
in Saudi Arabia and that he currently takes non-steroidal 
anti-inflammatory agents for arthritis pain.  An October 2005 
buddy statement of a fellow serviceman stated that this 
Veteran's left knee was swollen in service and that the 
Veteran had sprained the knee in a fall.  This serviceman 
stated that he took the Veteran and another soldier to a 
military medical unit in Saudi Arabia in 1991 while on active 
duty.  

With respect to the Veteran's diabetes mellitus, the Veteran 
was afforded a VA examination dated in March 2005.  In this 
report, the Veteran stated that he was diagnosed with 
diabetes mellitus in 1993 and was told that he was borderline 
diabetic when he went in for a job.  The Veteran was 
diagnosed with diabetes mellitus, but no nexus opinion was 
offered.  The examiner also indicated that the Veteran's 
claims file was not  available for review.  In addition, a 
May 2006 report of the Veteran's private physician states 
that the Veteran's diabetes mellitus appears to be military 
service related.

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the Veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Based on the foregoing, the Board finds that the Veteran's 
claims should be remanded and that the Veteran should be 
afforded a VA examination in connection with the claims.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

Prior to affording the Veteran a VA examination, the Veteran 
should be afforded an opportunity to submit any recent 
medical records or opinions pertinent to his claim that have 
not already been associated with his claims file.  This 
should include records of the Veteran's treatment at the 
Jackson VA Medical Center dated since November 2007.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for his knee and diabetes 
disabilities since service.  This should 
include records of the Veteran's treatment 
at the Jackson VA Medical Center dated 
since November 2007.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of determining whether the 
Veteran's current diabetes mellitus and 
left knee disability had their onset in 
service or within one year of service, 
or are otherwise related to the 
Veteran's military service.    

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished. Based on his/her 
review of the case, the examiner is 
specifically requested to offer an 
opinion as to: 

(a)  Does the Veteran have diabetes 
mellitus and a currently left knee 
disability?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
Veteran has diabetes mellitus and a 
left knee disability, did such 
disorder have its onset during active 
duty or within one year of active 
service, or was such disability caused 
by any incident that occurred during 
active duty?  In this regard, the 
examiner is asked to comment on the 
Veteran's report that he sprained his 
left knee in service in 1991, and that 
he was diagnosed with diabetes 
mellitus in 1993, shortly after active 
service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

3.  After completing all indicated 
development, the RO should review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


